Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS The Report of Independent Registered Public Accounting Firm……………Page 1 The audited balance sheet of LiveWire MC2, LLC as of December 31, 2010 and 2009 and the related statements of operations, of stockholders’ equity and of cash flows for the years then ended, and notes to financial tatements……………Pages 2-10 The unaudited balance sheet of LiveWire MC2, LLC as of the periods ending March 31, 2011 and 2010 and the related statements of operations, of stockholders’ equity and of cash flows for the periods then ended, and notes to financial statements……………Pages 11-17 The unaudited balance sheet of LiveWire MC2, LLC as of the periods ending June 30, 2011 and 2010 and the related statements of operations, of stockholders’ equity and of cash flows for the periods then ended, and notes to financial statements……………. Pages 18-24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Shareholders LiveWire MC2, LLC Anaheim, California I have audited the accompanying balance sheet of LiveWire MC2, LLC as of December 31, 2010 and 2009 and the related statements of operations, of stockholders’ equity and of cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, based on my audit, the financial statements referred to above present fairly, in all material respects, the financial position of LiveWire MC2, LLC as of December 31, 2010 and 2009and the results of its operations and its cash flows for the years then ended in conformity with United States generally accepted accounting principles. The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company as at December 31, 2010 had not established an ongoing source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern.These factors raise substantial doubt concerning the Company’s ability to continue as a going concern.Its ability to continue as a going concern is dependent on the successful stimulation of sales in order to fund operating losses and become profitable.If the Company is unable to make it profitable, the Company could be forced to cease development of operations.Management cannot provide any assurances that the Company will be successful in its operation.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company has determined that it is not required to have, nor was I engaged to perform, an audit of the effectiveness of its documented internal controls over financial reporting. / s / John Kinross-Kennedy Certified Public Accountant Irvine, California June 9, 2011 1 LiveWire MC2, LLC Balance Sheet as at December 31, 2010 & 2009 Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Total Current Assets Fixed Assets Automobiles - Accumulated Depreciation - Total Fixed Assets - Total Assets $ $ Liabilities and Members' Capital Liabilities Curent Liabilities Accounts Payable $ $ Officers Loans Total Liabilities Members' Capital (Deficit) Members' Contributions Accumularted Deficit ) ) Members' Capital (Deficit) ) ) Total Liabilities and Members' Capital (Deficit) $ $ 2 LiveWire MC2, LLC Statement of Operations for the year ended and three months ended December 31, 2010 and 2009 For the three months ended For the year ended December 31, December 31, Sales $ Cost of goods sold Gross Profit ) Selling Costs Promotion General and Administrative Costs Advertising Professional Fees 90 Shipping Cost Bad Debts - - Depreciation - - Other General and Administrative Costs Total Expenses Net Income before other income and expenses ) Other Income & Expenses Interest Expense $ ) $ ) $ ) $ ) Net Income ) 3 LiveWire MC2, LLC Statement of Changes in Stockholders' Equity Forthe period from Incorporation, January 7, 2008, to December31, 2010 Members' Accumulated Members' Contributions Deficit Equity Balances at Incorporation, January 7, 2008 $
